UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal yearendedDecember 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34294 ASAP EXPO INC. (Exact name of registrant as specified in its charter) Nevada 22-3962936 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) igueroa St., Suite M09, Los Angeles, CA (Address of principal executive offices) (Zip Code) (213) 625-1200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of Class) Over The Counter Bulletin Board (OTCBB) (Name of exchange on which registered) Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date file required to be submitted and posted pursuant to Rule 405 of Regulations S-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Check one: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2012, computed by reference to the closing price of that date, was $76,727. On April 15, 2013, the registrant had 8,704,669 shares of Common Stock outstanding Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o Nox EXPLANATORY NOTE - AMENDMENT The sole purpose of this Amendment No. 1 to theAnnual Report on Form 10-K for theannual period endedDecember 31, 2012ofASAP Expo Inc.(the “Company”) filed with the Securities and Exchange Commission on April 16, 2013 (the “Form 10-K”) is to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T.K No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. ITEM 6. EXHIBITS The following exhibits are filed as part of this report: Exhibit No. Description Location Certification by the Principal Executive Officer and Principal Accounting and Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * Certifications by the Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * 101.INS XBRL Instance Document Furnished electronically with this filing 101.SCH XBRL Taxonomy Extension Schema Document Furnished electronically with this filing 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Furnished electronically with this filing 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Furnished electronically with this filing 101.LAB XBRL Taxonomy Extension Label Linkbase Document Furnished electronically with this filing 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Furnished electronically with this filing * These exhibits were previously included or incorporated by reference in the Company’sAnnual Report on Form 10-K for theannual period ended December 31, 2012, filed with the Securities and Exchange Commission on April 16, 2013. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, in the capacities and the dates indicated, thereunto duly authorized. ASAP EXPO, INC. Date: April 22, 2013 By: /s/ Frank Yuan Frank Yuan Chief Executive Officer and President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Frank S. Yuan Date: April 22, 2013 Frank S. Yuan Director By: /s/ Charles Rice Date: April 22, 2013 Charles Rice Director By: /s/ Deborah Shamaley Date: April 22, 2013 Deborah Shamaley Director By: /s/ James Vandeberg Date: April 22, 2013 James Vandeberg Director By: /s/ Peter Lin Date: April 22, 2013 Peter Lin Director
